            Case 1:19-cv-01260-CJN Document 14 Filed 04/14/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
HAWAII FIREARMS COALITION,             )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 19-1260 (CJN)
                                       )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
            Defendant.                 )
______________________________________ )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated February 21, 2020, the Parties submit the

following status report in this Freedom of Information Act (“FOIA”) matter. The Parties hereby

state as follows:

       1.       Plaintiff has requested records from the Federal Bureau of Investigation (“FBI”)

regarding Hawaii’s requirement that firearms purchasers, registrants, and owners be included in

the FBI’s Rap Back database. See Complaint (ECF No. 1) at 6; Ex. A (ECF No. 1-1).

       2.       As previously reported, the FBI has now completed its search and processing of

potentially responsive records. See ECF No. 13.

       3.       On January 29, 2020, the FBI provided Plaintiff with a Vaughn Index of the

agency’s withholdings. Based on its review of the FBI’s Vaughn Index, Plaintiff has identified

several issues with respect to the FBI’s withholdings under FOIA Exemption 5. The Parties

intend to continue to confer regarding the FBI’s withholdings to attempt to resolve any issues

amicably and potentially without the need to submit briefing to the Court.
            Case 1:19-cv-01260-CJN Document 14 Filed 04/14/20 Page 2 of 4



       4.       The FBI’s ability to confer with Plaintiff has been significantly impacted by the

COVID-19 (coronavirus) pandemic. Pursuant to guidance from the Office of Personnel

Management and Office of Management and Budget, the FBI has designated its

Record/Information Dissemination Section (“RIDS”), i.e., the section responsive for processing

FOIA requests, as not mission-critical and sent those employees home. Unfortunately, telework

is not available for RIDS employees as the systems that they work on are located on FBI’s

classified enclave. Accordingly, the FBI currently lacks access to the unredacted portions of the

records previously produced to Plaintiff. The FBI currently anticipates that RIDS staff will

return to work on a limited basis no earlier than April 27, 2020.

       5.       The Parties believe that additional time would be beneficial to allow the FBI’s

operations to be restored and for the Parties to continue to confer regarding the FBI’s

withholdings. Accordingly, the Parties respectfully request that the Court permit the Parties to

file a joint status report no later than June 12, 2020, further updating the Court regarding the

FBI’s operations and the Parties’ progress in moving this litigation toward a resolution. A

proposed order is attached.

                                       Respectfully submitted,

                                       /s/ Stephen D. Stamboulieh
                                       Stephen D. Stamboulieh
                                       Stamboulieh Law, PLLC
                                       P.O. Box 4008
                                       Madison, MS 39130
                                       (601) 852-3440
                                       stephen@sdslaw.us
                                       DC District Court Bar# MS0009

                                       Alan Alexander Beck
                                       Law Office of Alan Beck
                                       2692 Harcourt Drive
                                       San Diego, CA 92123
                                       (619) 905-9105
                                       Hawaii Bar No. 9145
                                                  2
Case 1:19-cv-01260-CJN Document 14 Filed 04/14/20 Page 3 of 4



                      Alan.alexander.beck@gmail.com
                      DC District Court Bar# HI001

                      Counsel for Plaintiff

                      TIMOTHY J. SHEA, D.C. Bar. No. 437437
                      United States Attorney

                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                      Chief, Civil Division

                By:    /s/ Christopher C. Hair
                      CHRISTOPHER C. HAIR, PA Bar No. 306656
                      Assistant United States Attorney
                      555 Fourth Street, N.W.
                      Washington, D.C. 20530
                      (202) 252-2541
                      christopher.hair@usdoj.gov

                      Counsel for Defendant




                                3
          Case 1:19-cv-01260-CJN Document 14 Filed 04/14/20 Page 4 of 4



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
HAWAII FIREARMS COALITION,             )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 19-1260 (CJN)
                                       )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
            Defendant.                 )
______________________________________ )

                                     [PROPOSED] ORDER

       In light of the Parties’ joint status report, it is hereby ORDERED that the Parties shall

file another joint status report on or before June 12, 2020, further updating the Court regarding

the FBI’s operations and the Parties’ progress in bringing this litigation toward a resolution.




_________________________                             ____________________________
Date                                                  Hon. Carl J. Nichols
                                                      United States District Judge
